Citation Nr: 1500908	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-17 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cushing's disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for panhypopituitarism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army Reserve from January 1980 to May 1980, to include active duty for training (ACDUTRA) from January 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By way of background, in August 1985, the Veteran filed a claim for entitlement to service connection for cushing's syndrome and panhypopituitarism.  By a February 1986 rating decision, the RO denied the claim.  In a November 1988 decision, the Board denied service connection for cushing's syndrome and panhypopituitarism.  In July 2006, the Veteran submitted a request to reopen her claim for cushing's syndrome and panhypopituitarism, along with additional evidence.  In January 2007, the RO continued its denial, finding that evidence submitted was not new and material.  In July 2006, the Veteran submitted new evidence.  By an April 2007 rating decision, the RO reopened and confirmed denial of the claim.

The Board has also reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and the Veterans Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The evidence received since a November 1988 Board decision, while new, is cumulative and redundant of evidence already of record, is not material, and does not raise a reasonable possibility of substantiating the underlying claim.  



CONCLUSION OF LAW

New and material evidence having not been received, the claim of service connection for cushing's syndrome and panhypopituitarism is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  In addition, the notice requirements of the VCAA also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to notify has been satisfied through notice letter dated in September 2006, which fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate her claim for service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.  
The correspondence also provided the appellant with notice of what evidence and information was necessary to reopen her previously denied claim and to establish entitlement to the underlying claim for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).

Service treatment records (STRs) and the Veteran's lay statements are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran did not identify any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist in locating additional records has been satisfied.  

A VA examination was not provided in conjunction with the Veteran's service connection claim for cushing's syndrome and panhypopituitarism, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran provided minimal supporting evidence to coincident the claimed disabilities with service.  Conclusory lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010).  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with her cushing's syndrome and panhypopituitarism claim.

The Board, therefore, finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.  


II.  New and Material Evidence

In this case, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In August 1985, the Veteran filed a claim for service connection for cushing's syndrome and panhypopituitarism.  By a February 1986 rating decision, the RO denied the claim.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a November 1988 decision, the Board denied service connection for cushing's syndrome and panhypopituitarism, finding that the disabilities were not incurred in or aggravated during ACDUTRA.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, the November 1988 Board decision is final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100.  Therefore, new and material evidence is required to reopen the claim for cushing's syndrome and panhypopituitarism.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board finds that the Veteran has not submitted new and material evidence to show that the disabilities she claims resulted from disease or injury incurred in or aggravated in service and, therefore, must deny reopening the claim of entitlement to service connection for cushing's syndrome and panhypopituitarism.  

As noted in the November 1988 Board decision, the following evidence and facts were of record at that time:

The Veteran had service in the reserve component to include ACDUTRA from January 1980 to May 1980.

An October 1979 entrance examination shows the Veteran had facial acne and occasional indigestion with irritation.  She reported a history of painful, frequent urination, treated by medication, which relieved the symptoms.  On examination, the Veteran's endocrine system was noted to be normal.

A January 1980 STR shows the Veteran presented with complaints of a cough and left leg pain, describing it as feeling stiff for approximately one month.  She reported difficulty standing for prolonged periods.  The examiner's report reflects the Veteran was treated for a common cold.

An April 1980 STR shows the Veteran complained of lower back pain and burning with urination for approximately one week.  The examiner concluded probable urinary tract infection.  Examination was positive for costovertebral angle tenderness.  Her uterus was anteverted and ovaries were palpable, bilaterally.  A urine culture was positive for bacterial growth.  The examiner noted the Veteran's symptoms were consistent with urinary tract infection and there was no laboratory evidence or other pathology evident.

A May 1980 separation examination from ACDUTRA shows the Veteran reported frequent indigestion one year prior, in addition to headache and sinus problems the previous spring.  Current symptomatology related to an endocrine disturbance was not reported.  Examination revealed the Veteran's bodily systems were normal, to include her endocrine system.  Urinalysis was negative for albumin and sugar.

Private treatment records dated from June 1980 to November 1983 were of record.  A June 1980 private treatment record shows the Veteran's serum glucose level was 112 mg./DL (normal is 65-110).  Hematology studies and differential blood counts revealed some abnormal results.  

A November 1981 laboratory report shows a potassium level of 3.1 meq./L (normal is 3.5-5.5 meq./L), glucose of 152 mg./DL (normal is 65-110mg./DL), and elevated liver function tests.

A December 1981 private treatment record from Dr. D.S.B, M.D.,  shows the Veteran complained of fatigue and irregular menses.  She reported a history of urinary tract infection.  Correspondence from Dr. D.S.B. dated in December 1981 explained examination of the Veteran was normal and that blood tests showed abnormal liver function and a slightly elevated blood glucose level.  The clinician stated that further testing was necessary to determine the cause of these abnormalities.

An August 1983 private treatment record from Dr. C.A.D., M.D., shows that in July 1973 the Veteran presented with complaints of fatigue, edema, and headache.  A dexamethasone suppression test revealed the Veteran's serum cortisol level was greater than 40, as compared with normal value of less than 8.  The clinician noted that her features were characteristically like someone with cushing's syndrome and planned further workup.

Correspondence from Dr. P.C., M.D., dated in October 1983, stated that the Veteran was seen for consultation.  A CT scan of the pituitary was within normal limits.  He noted the Veteran demonstrated cushingoid features and that cushing's syndrome is a diagnosis to be excluded with regard to the etiology of the Veteran's hypercortisolism.

Correspondence from Dr. E.S., M.D., dated in November 1983, stated that the Veteran presented with cushing's syndrome.

A November 1983 treatment record from a private hospital shows diagnosis of pituitary tumor.  The clinician noted that for the past three years the Veteran complained of ankle edema and abdominal edema, associated with weakness, numbness, and tingling of the lower extremities.  She underwent a transsphenoidal hypophysectomy and was diagnosed with pituitary adenoma and cushing's syndrome.

A March 1984 STR shows the Veteran was evaluated for cushing's syndrome.

A September 1984 medical board report reflects the Veteran was diagnosed with panhypopituitarism, following transsphenoidal hypophysectomy, and cushing's syndrome, status post transsphenoidal hypophysectomy.  The Veteran was determined unfit to continue on active duty.

Correspondence dated in November 1985 from Dr. C.A.D. stated there was no evidence of recurrence of cushing's syndrome and that all stigmata of the disease were slowly resolving.

In July 2006 the Veteran requested to reopen her claim for service connection for cushing's syndrome and panhypopituitarism.  In support of her claim, she submitted correspondence from Dr. S.C., M.D., a private physician, and private treatment records for the period of 1983 through September 2006.  Private treatment records show the Veteran was diagnosed with cushing's syndrome in 1983, and that she developed panhypopituitarism secondary to surgery and radiation, status post treatment for cushing's syndrome.  This newly received evidence does not relate to an unestablished fact necessary to reopen the previously denied claim of service connection for cushing's syndrome and panhypopituitarism, as it contains evidence of diagnoses and treatment for cushing's syndrome and panhypopituitaris, which was previously submitted to the Board, and thus evidence of record at the time of the November 1988 Board decision.  

Accordingly, the Board finds the additional evidence submitted since the November 1988 decision to be new, the evidence received is not material, nor does it reasonably raise a possibility of substantiating the claim of service connection, as the evidence does not show that cushing's syndrome and panhypopituitarism occurred during service, manifested within one year after service discharge, or is otherwise the result of military service.  The evidence is simply cumulative of the facts already of record at the time of the November 1988 Board decision.  Reopening a claim of service connection for cushing's syndrome and panhypopituitarism is, therefore, not warranted.  See 38 C.F.R. § 3.156.  

The Veteran has asserted that cushing's syndrome and panhypopituitarism manifested during service in the Reserves.  She explained that during ACDUTRA, she was congested, to include a constant cough associated with an odor, had uncontrollable nose bleeding, and developed a limp, which caused her to use a cane to assist with ambulation.  See April 2009 VA Form 9.  The Veteran's statements with respect to her symptoms are considered to be competent evidence within her personal experience.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the objective clinical findings by medical professionals aware of her symptoms more probative than the Veteran's statements.  The examiner is a medical professional, can review the overall record, including the Veteran's history and opinions, and provide an objective opinion regarding the etiology of the Veteran's disabilities.

The evidence submitted since the November 1988 Board decision is cumulative and redundant of the facts of record at the time of the last, final Board decision.  Specifically, the Veteran was diagnosed with cushing's syndrome in 1983, three years after service discharge, and developed panhypopituitarism, status post treatment for cushing's syndrome.  The Board also notes that there was no specific reference to symptoms of cushing's syndrome and panhypopituitarism on the separation examination report, however, in the Reports of Medical History, the Veteran claimed several past health problems, to include frequent indigestion one year prior, in addition to headache and sinus problems the previous spring, but specifically denied having or having had problems related to cushing's syndrome and panhypopituitarism.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

New and material evidence having not been received, the claim of service connection for cushing's syndrome and panhypopituitarism is not reopened; the appeal is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


